Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 1 of 28                     PageID #: 1132



                              ΠIN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF ALABAMA
                                       NORTHERN DIVISION

 Franklin Edwards,                                 )
                                                   )
                         Plaintiff,                )
                                                   )
 v.                                                ) CIVIL ACTION NO. 2:18-00293-JB-N
                                                   )
 City of Selma,                                    )
                                                   )
                         Defendant.                )

                                                ORDER

           This matter is before the Court on Defendant the City of Selma’s (“Selma”) Motion for

 Summary Judgment (“Motion”) and Brief in Support (Doc. 15 & Doc. 16), Plaintiff Franklin

 Edwards’ Response in Opposition (Doc. 18), and Selma’s Reply. (Doc. 19). The Motion is ripe for

 review. After careful consideration, the Court GRANTS Selma’s Motion for the reasons set forth

 herein.

                                            BACKGROUND

           This is a civil rights case. Plaintiff (“Edwards”), an African American man, works in the

 Selma Fire Department. Plaintiff alleges that his former supervisor, former Fire Chief Toney

 Stephens (“Stephens”), also an African American man, implemented racially discriminatory

 promotional procedures that precluded Plaintiff’s advancement within the fire department in

 violation of the 42 U.S.C. § 1981 and the Equal Protection Clause of the Fourteenth Amendment.

 Specifically, Plaintiff alleges that Stephens carried out a policy whereby promotions to various

 “Chief-level” positions in the Department were done on a racially consistent basis; when one

 position was vacated by a member of one race, Stephens would recommend a candidate of the



                                                   1
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 2 of 28                       PageID #: 1133



 same race to fill that vacancy. For instance, if a position was vacated by a white person, Stephens

 would recommend a white applicant to fill that position, eliminating Plaintiff from consideration

 for the position due to his race.

         Plaintiff also alleges that the City violated his Fourteenth Amendment Due Process rights

 when he was twice suspended without pay and was not afforded an appellate procedure to

 dispute his alleged misconduct. Plaintiff argues that the instances of misconduct resulting in his

 suspension were the result of Stephens abusing his power as Fire Chief and that they were used

 as pretext to prevent him from receiving a promotion within the Selma Fire Department.

                                 SUMMARY JUDGMENT STANDARD

        “‘Summary judgment is appropriate only if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.’

 Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316, 1318 (11th Cir. 2012) (quotation marks

 omitted). If that standard is met, the burden shifts to the nonmoving party to ‘come forward with

 specific facts showing that there is a genuine issue for trial.’ Matsushita Elec. Indus. Co. v. Zenith

 Radio Corp., 475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986) (quotation marks

 omitted).

        To prevent summary judgment, a factual dispute must be both material and genuine.

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48, 106 S. Ct. 2505, 2510, 91 L. Ed. 2d 202

 (1986). A fact is ‘material’ if it has the potential of ‘affect[ing] the outcome’ of the case. Furcron

 v. Mail Ctrs. Plus, LLC, 843 F.3d 1295, 1303 (11th Cir. 2016) (quotation marks omitted). And to

 raise a ‘genuine’ dispute, the nonmoving party must point to enough evidence that ‘a reasonable

 jury could return a verdict for [him].’ Id.” Shaw v. City of Selma, 884 F.3d 1093, 1098 (2018).



                                                   2
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 3 of 28                      PageID #: 1134




                                             DISCUSSION

    I.      PLAINTIFF’S BARE-BONES “§ 1981” CLAIM CAN BE TRANSFORMED INTO A VALID 28
            U.S.C. § 1983 CLAIM BECAUSE IT “BEARS THE HALLMARKS OF A § 1983” CLAIM.

         Selma argues it is due summary judgment because Plaintiff’s claim for racial

 discrimination is under the Equal Protection Clause and 42 U.S.C. § 1981, which provide no viable

 cause of action. Specifically, Selma argues that because Plaintiff failed to invoke 42 U.S.C. § 1983,

 and relies only on § 1981, he cannot move forward on his discrimination claims. Selma directs

 the Court to, inter alia, Taliaferro v. Conecuh County, 2005 WL 8158706 (S.D. Ala. 2005), from

 which it highlights the following excerpt: “Both the Equal Protection Clause and § 1981 claims

 can only be brought and enforced through 42 U.S.C. § 1983.” Ultimately, Selma’s argument here

 is unpersuasive and, as Plaintiff points out, the Eleventh Circuit has more recently spoken to this

 precise issue.

         In King v. Butts County, 576 Fed. Appx. 923, *930 (11th Cir. 2014), the Eleventh Circuit also

 faced a pleading issue concerning a § 1981 claim that should have been brought under § 1983.

 Like Edwards, the plaintiff in that case failed to cite § 1983 as the statutory provision under which

 he sought redress. The district court dismissed those claims for the reasons argued by Selma

 now. However, on appeal, the Eleventh Circuit reversed, analogizing the plaintiff’s claims to his

 other Title VII claims in that lawsuit, noting that the plaintiff had complained that the defendant’s

 conduct was

            . . . accomplished under the color of state and local law and that those
            actions affected his federally-protected rights – both of which are
            hallmarks of a § 1983 claim. Thus, because King gave Butts County fair
            and sufficient notice of the nature of and grounds for his § 1983 claim,
            . . . he may proceed under § 1983 . . .


                                                  3
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 4 of 28                                      PageID #: 1135




 Id. at 931.

          In his Complaint, Plaintiff makes several allegations in an attempt to hold Selma liable for

 racial discrimination, including:

               Plaintiff was employed as a firefighter by the Selma Fire Department
               beginning in 2004, and thereafter, was promoted to Engineer and
               Captain in 2004 and 2007, respectively;

               The Mayor of Selma is responsible for making five (5) appointments in
               the Selma Fire Department, those being: Fire Chief, Assistant Chief, and
               three Battalion Chief positions. The Selma Fire Department’s Fire
               Chief’s recommendations are significantly influential to the mayor’s
               ultimate decisions in these appointments;

               That former Fire Chief Toney Stephens made promotional
               recommendations based upon the race of those vacating positions and
               applicants, effectively “keep[ing] the racial demographics of the
               appointments intact; and

               In 2016, Plaintiff was passed over for a battalion chief position for a
               less qualified white applicant. The exiting battalion chief was white. In
               the summer of 2017, Plaintiff was again passed over for an Assistant
               Chief position for a less qualified white employee. The exiting Assistant
               Chief was White. In [sic] or about March 2018, two battalion chief
               positions came [sic] available. One was previously held by a Caucasian.
               Plaintiff was not hired . . . The position which was previously held by
               the Caucasian employee was filled by a Caucasian on or about May 29,
               2019. These were consistent with the Chief’s unwritten policy of
               maintaining the racial demographic status quo. Since the Chief
               Stephens’s hiring [sic], every vacancy of appointment positions [sic] has
               been filled in this manner.

 (Doc. 1 at 1 – 3). From these allegations, it is clear that Plaintiff claims that Stephens made

 promotional recommendations to the Mayor based on a racially discriminatory policy and did so

 under the color of state and local law. Notwithstanding Selma’s objections (Doc. 19 at 4),1


 1
   Defendant argues that Plaintiff’s Complaint does not “bear the hallmarks of a § 1983 complaint” because “nowhere
 in the Complaint is it alleged that individual actors acted under the color of state law . . .” (Doc. 19 at 4). However,


                                                            4
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 5 of 28                                      PageID #: 1136



 Plaintiff’s Complaint bears the hallmarks of a § 1983 claim and puts Selma on notice of the nature

 of and grounds for his claim, i.e., that Selma allowed Stephens to set municipal policy and make

 final decisions for the Fire Department’s promotions and that Selma is liable for Stephens’ action.

 Additionally, Plaintiff’s allegations are akin to those found sufficient by courts in this Circuit and

 elsewhere. See, e.g., Willingham v. City of Valparaiso, 97 F. Supp. 3d 1345, 1352 (N.D. Fla. 2015)

 (“From these facts, the City was on notice that Mr. Willingham believed it liable for the actions

 of the Mayor . . .”); Reynolds v. Ark. Dep't of Corr., No. 5:07CV00168 JLH, 2008 U.S. Dist. LEXIS

 55667, at *8 (E.D. Ark. July 21, 2008) (“Similarly, this Court liberally construes Reynolds's

 complaint as alleging violations of § 1981 under § 1983.”); Dockery v. Unified Sch. Dist. No. 231,

 406 F. Supp. 2d 1219, 1224-25 (D. Kan. 2006) (“The court finds defendants' argument that the

 court should dismiss this claim solely for that reason to be without merit in light of the liberal

 notice pleading standards of the Federal Rules of Civil Procedure. [. . .] § 1983 creates no

 substantive rights, but rather creates only a remedy against those who, acting under color of law,

 violate rights secured by federal statutory or constitutional law. [. . .] § 1981 creates the statutory

 right for Mr. Dockery's discriminatory discharge claim and § 1983 provides the exclusive remedy

 for the alleged violation of his statutory right.”) (internal citations and quotations omitted).




 the lenient standard provided in Fed. R. Civ. P. 8, combined with King, leads the Court to disagree. It is true that
 Plaintiff did not state in his Complaint that Stephens acted under the color of state and local law in order to allegedly
 effectuate his discriminatory promotional policy. However, the following question is begged: “How else, but for the
 authority granted by local and state law, was former Chief Stephens able to at least make recommendations to the
 Mayor as outlined in Plaintiff’s Complaint?” Also, Plaintiff alleges the Mayor’s ultimate municipal authority to make
 appointments, which places Stephens’ recommendation in context.
           Defendant also argues that there is no individual defendant named in the Complaint. Defendant
 acknowledges in its Motion, though, that Plaintiff is seeking relief pursuant to an alternative theory of liability by
 which naming an individual defendant would not be necessary. (See Doc. 16 at 11, 12). Defendant’s final contention,
 that “the Complaint does not allege that the individual with an alleged racial bias was the ‘final policymaker’” is the
 most plausible contention. The Court shall address this infra.


                                                            5
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 6 of 28                       PageID #: 1137



          The issue of whether Plaintiff has satisfied the McDonnell Douglas standard for

 establishing a prima facie case of discrimination, and other issues concerning whether Stephens

 was a final policymaker related to Fire Department promotions, are addressed below. At this

 point, the Court only concludes that the facts contained in the Complaint provide Selma notice

 that Plaintiff sought to vindicate his rights under § 1983. In sum, based on the foregoing

 allegations, Plaintiff’s Complaint is imbued with the hallmarks of a § 1983 claim as described in

 King and his Complaint should be treated as one in which he seeks redress of a violation of § 1981

 "under" § 1983.

    II.      DEFENDANT IS DUE SUMMARY JUDGMENT ON PLAINTIFF’S EQUAL PROTECTION
             CLAIM.

          It is undisputed that Plaintiff has no direct evidence of discrimination. (See, e.g., Doc. 18

 at 14). Therefore, in order the prevail on his Equal Protection claims, Plaintiff must make a

 showing of circumstantial evidence that satisfies the test in McDonnell Douglas Corp. v. Green,

 411 U.S. 792, 93 S. Ct. 1817, 36 L.Ed.2d 668 (1973), which identified the necessary elements to

 establish a prima facie violation when an employee "loses out" to another applicant competing

 for a promotion. See also Crawford v. Western Electric Co., 614 F.2d 1300, 1315 (5th Cir. 1980).

 The elements of a prima facie showing include:


                 (1) [plaintiff] is a member of a protected class;
                 (2) he sought and was qualified for positions that [the defendant
                 employer] was attempting to fill;
                 (3) that despite his qualifications he was rejected; and
                 (4) that after his rejection [the defendant employer] either
                 continued to attempt to fill the positions or in fact filled the
                 positions with [persons outside the plaintiffs' protected class].




                                                   6
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 7 of 28                                      PageID #: 1138



 Harrington v. Disney Reg'l Entm't, Inc., 276 F. App'x 863, 872-73 (11th Cir. 2007); see also Walker

 v. Mortham, 158 F.3d 1177, 1187 (11th Cir. 1998) (noting that erroneous dicta requiring a plaintiff

 to show that the promoted employee had "equal or lesser qualifications" had entered the

 Eleventh Circuit's articulation of the standard, and reiterating that Crawford governs); see also

 Harrington, 276 F. Appx 863, 874 (“Appellants argue, correctly, that Harrington and Laney should

 not have been required to prove that the successful applicant for the promotion, Heinzman, was

 less or equally qualified. Rather, Heinzman’s alleged superior qualifications should have been

 understood instead as a rebuttal to the initial presumption of discrimination that appellants

 would then need to show to be pretextual.”).2

          If a plaintiff establishes a prima facie case, then the burden "shifts to the employer to

 articulate a legitimate, nondiscriminatory reason for [the adverse employment action]. [. . .] If

 the employer does so, the burden shifts back to the plaintiff to ‘introduce significantly probative

 evidence showing that the asserted reason is merely a pretext for discrimination.’" Zaben v. Air

 Prods. & Chems., 129 F.3d 1453, 1457 (11th Cir. 1997) (internal citations omitted).

          Furthermore, the City of Selma cannot be held liable for the acts of Stephens based on a

 theory of respondeat superior. See Oladeinde v. City of Birmingham 230 F.3d 1275, 1295 (11th

 Cir. 2000). If Plaintiff is to hold Selma liable, Plaintiff must prove that his claims resulted from

 one of the following: “(1) an official government policy; (2) a custom or practice so pervasive and

 well-settled that it assumes the force of law; or (3) the actions of an official fairly deemed to


 2
   See also, Houston v. Town of Palm Beach Shores, No. 11-80530-CIV, 2012 U.S. Dist. LEXIS 167146, at *16-18 (S.D.
 Fla. Nov. 26, 2012) (discussing the intra-Circuit split concerning denial of promotion claims, concluding that plaintiffs
 do not have to show that they were equally or more qualified than other applicants.). This Court agrees with the
 Houston court’s decision and follows the “earliest case” rule.




                                                            7
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 8 of 28                         PageID #: 1139



 represent government policy.” Oladeinde 230 F.3d at 1295 (citing Denno v. School Bd. Of Volusa

 County, 218 F.3d 1267, 1276 (11th Cir. 2000)(citing Monell v. Dept. of Soc. Servs., 436 U.S. 658,

 694, 98 S.Ct. 2018, 56 L.Ed. 2d 611 (1978)).

            Selma argues Plaintiff’s Equal Protection claims fail as a matter of law because Plaintiff

 cannot prove municipal liability under this applicable § 1983 framework.

            A. The undisputed facts foreclose any material issue concerning an “official
               government policy.”

            Selma argues that the first of the three alternatives for holding a municipality liable, i.e.

 proof of an “official government policy,” is foreclosed by the undisputed fact3 that its official

 promotional practices are governed by an equal opportunity and non-discrimination policy. The

 Court agrees. The undisputed fact of Selma’s equal opportunity and non-discrimination policy

 prevents Plaintiff from basing liability on an “official government policy.”

            B. There is no genuine issue of material fact of a custom or practice so pervasive and
               well-settled as to assume the force of law.

            To establish a custom or practice so pervasive and well-settled that it assumes the force

 of law, a plaintiff must show: (1) a persistent and wide-spread practice, and (2) actual or

 constructive knowledge of the custom by the governmental entity. Guardino v. Halifax Health,

 No. 6:18-cv-2035-Orl-41KRS, 2019 U.S. Dist. LEXIS 19338, at *9 (M.D. Fla. Jan. 10, 2019). To the

 extent Plaintiff’s Equal Protection claims are based on the theory that Stephens’ “demographic”

 rule of promotion constituted a custom or policy that was “so pervasive and well-settled that it

 assumed the force of law,” those claims fail as a matter of law because there is no substantially




 3
     See Doc. 18 at 8.


                                                     8
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 9 of 28                       PageID #: 1140



 probative evidence that Selma had actual or constructive knowledge of it. Plaintiff’s relevant

 allegations include the following:

            There are five appointments made by the mayor of Selma. Those are
            chief, assistant chief, and three battalion chief positions. The chief,
            once appointed, gives recommendations and has significant influence
            on the appointment of other positions. In or about Summer of 2015,
            Toney Stephens became chief of the Selma Fire Department. Shortly
            after his employment, he stated that he would keep the racial
            demographics for the appointments intact. The stated, but unwritten
            policy, for promotion to these appointments was that when an
            appointment position was vacated, it would be filled with an applicant
            of the same race as the existing employee (“white for white” and “black
            for black”). In 2016, plaintiff was passed over for a battalion chief
            position for a less qualified white applicant. The existing battalion chief
            was white. In the summer of 2017, Plaintiff was again passed over for
            an Assistant Chief position for a less qualified white employee. The
            existing Assistant Chief was white. In or about March, 2018, two
            Battalion Chief positions came [sic] available. One was previously held
            by a Caucasian. And the other position was previously held by an
            African American. Plaintiff was not hired for either position. The
            position which was previously held by the Caucasian employee was
            filled by Caucasian on or about May 29, 2018. These were consistent
            with the Chief’s unwritten policy of maintaining the racial demographic
            status quo. Since the [sic] Chief Stephens’s hiring, every vacancy of
            appointment positions [sic] has been filled in this manner.

 (Doc. 1 at 2, 3). Plaintiff’s allegations, taken in the light most favorable to him as the non-movant,

 can be construed to allege that the policy in place that “assumed the force of law” was Stephens’

 unwritten rule that “Chief-level” positions would be filled by applicants of the same race as the

 person leaving. Stephens would, allegedly, base his recommendations on race alone, and the

 Mayor would approve Stephens’ recommendation without any consideration. However, absent

 from Plaintiff’s allegations – and the record – is any indicia that the Mayor or any other Selma

 official had actual or constructive knowledge of Stephens’ unwritten rule. Instead, it is doubtful




                                                   9
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 10 of 28                                           PageID #: 1141



 that the Mayor actually listened to Stephens’ recommendations.4 It appears formal protocol was

 only loosely followed in the Mayor’s office.5 Given these undisputed facts, there can be no


 4
     Doc. 16-2 at 5:

                       Q: Does he review the resumes of current employees when they’re candidates
                       for appointment?

                       A: Doesn’t know. I’m not sure. I know what we have done in the past, everyone
                       who actually submits their resumes . . . are actually presented to the personnel
                       department and the personnel department is supposed to make it accessible to
                       the mayor. Now, whether they do or don’t, I have no idea about that.

                       Q: So, with him being out of the loop for the day-to-day operations, not
                       shadowing, having no firefighting experience, no training, do you think he would
                       be able to judge who is the most qualified for the appointment?

                       A: Well, it would depend on what you’re looking for – and the reason why I say
                       that is because he’s supposed to be outside the loop. But from some of the things
                       that I’ve been reading and seeing, apparently, he’s not outside the loop. He has
                       his own little comrades that he talks to here and there behind closed doors. So,
                       I don’t know what his knowledge level is.

 5
     See Doc. 16-2 at 4 – 6

                       Q: And who makes those appointments?
                       A: To be honest, to tell you the truth, with the turmoil they got going on now,
                       your guess is as good as mine. Because they don’t even know who’s in charge of
                       the position now, whether it’s the mayor or whether –
                       Q: Who made the appointments in this case?
                       [. . .]
                       A: To be honest, to tell you the truth, I can’t really say because of – it’s supposed
                       to be actually made by the mayor and the mayor is supposed to take it before
                       the council.
                       [. . .]
                       Q: Is that now or has it always been that way? You haven’t ever known how the
                       process works?
                       A: I know how the process is supposed to work.
                       Q: How is the process supposed to work?
                       A: The process is supposed to work and stuff whereas actually the mayor is the
                       one that selects, you know, the candidates and supposed to be presented to the
                       council and it’s supposed to be jointly an approval.
                       Q: As the head of the department there, did you have input into appointments?
                       A: I would actually look at the ones that put their application in. And what I
                       would do and stuff is look at their previous record and look at their experience
                       and their time in the company. And then I would say, well, according to these
                       right here, this is the most qualified individual.
                       [. . .]
                       Q: Would the mayor go with that recommendation since you were the one that’s
                       kind of there on ground level?


                                                               10
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 11 of 28                                  PageID #: 1142



 material question of fact that Selma had no knowledge of any sort of “demographic” promotion

 rule implemented by Stephens. Moreover, there is no evidence that the Mayor and Stephens

 were operating in concert. Accordingly, Plaintiff cannot proceed on his Equal Protection claims

 under this theory of liability.

         C. There is no genuine issue of material fact of any action by Stephens that could be
            fairly deemed to represent City of Selma policy.

         A municipality can be held liable for an official’s actions where, inter alia, that official’s

 actions are fairly deemed to represent government policy. Oladeinde, 230 F. 3d at 1295.

 However, a government official’s actions can only be fairly deemed to represent government

 policy where that person has “final policymaking authority.” Hernandez v. City of Thomson, No.

 CV 113-079, 2016 U.S. Dist. LEXIS 4966, at *7 (S.D. Ga. Jan. 14, 2016). Final policymaking authority



                 A: Yes.
                 Q: So the mayor would go with your recommendation?
                 A: Normally he would, yes.
                 Q: Has there ever been a time where he didn't go with your recommendatoin?
                 A: . . . I can't clearly say because I'd probably have to have everybody's names
                 wrote down that's been there and promoted under my term.
                 [. . .]
                 Q; . . . Will you tell me about the processs? And you kind of started there. But
                 tell me about the process of filling the position and what would happen. Would
                 you give him, I guess, a list of people to pick form? . . . Or would you give him,
                 this is the best and this should be who the appointment should be given to?
                 A: Actually all the names that's submiutted in there, I would actually just leave
                 everybody in there so that he would have an equal opportunity to pick whoever
                 he want to. And the only thing I would say and stuff at this time, this is the one
                 with the most qualification [sic].
                 Q: So he got to look at everybody?
                 A: He got to look at everybody.
                 [. . .]
                 Q: I understand. I get what you're saying. So you would say here is what the
                 paperwork says is the best and you appoint -- you wouldn't make him -- make
                 the mayor go and figure out which paperwork was the best because maybe he
                 wouldn't know how to do that or would he?
                 A: Well, I mean, that's pretty much something I leave with them because that's
                 something they're supposed to discuss with the personnel department.




                                                        11
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 12 of 28                     PageID #: 1143



 is “a matter of state law to be determined by the trial judge,” and such authority cannot be had

 if one’s decisions on a particular issue are “subject to meaningful administrative review.” Doe v.

 Sch. Bd., 604 F.3d 1248, 1264 (11th Cir. 2010) (finding no final policymaking authority where

 school officials’ recommendations could be overruled by the district superintendent or school

 board) (emphasis added); Scala v. City of Winter Park, 116 F.3d 1396, 1401 (11th Cir. 1997) (finding

 no final policymaking authority where decisions of a city manager and public safety director could

 be reversed by a city civil service board); see also Martinez v. City of Opa-Locka, Fla., 971 F.2d

 708, 714 (11th Cir. 1992) (finding final policymaking authority where “the City Manager’s decision

 to hire or fire administrative personnel is completely insulated from review”); Hernandez v. City

 of Thomson, No. CV 113-079, 2016 U.S. Dist. LEXIS 4966, at *7 (S.D. Ga. Jan. 14, 2016). Where

 meaningful administrative review is not available, final policymaking authority can be deemed

 vested in an official where it otherwise would not exist. Willingham v. City of Valparaiso, 97 F.

 Supp. 3d 1345, 1353-54 (N.D. Fla. 2015) (“Imposing a three-day detention, by itself, did not

 convert the principal into a final policymaker. Had graduation not been looming, Holloman could

 have employed the review process before serving his detention. This presumably would have

 stripped the principal of final policymaking authority. However, . . . Holloman could not, ‘as a

 practical matter, take advantage’ of the review process without some aspect of the punishment

 . . . becoming irreversible.”). The relevant question here, then, is whether administrative review

 of Stephens’ decisions was available.

                    i. Stephens’ Recommendations Subject to Meaningful Administrative
                       Review.

        "Final policy making authority over a particular subject area does not vest in an official

 whose decisions in the area are subject to meaningful administrative review." Id. (quoting Scala


                                                 12
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 13 of 28                                              PageID #: 1144



 v. City of Winter Park, 116 F.3d 1396, 1401 (11th Cir.1997)). The opportunity for meaningful

 review will suffice to divest an official of any policy making authority. See Id. 218 F.3d at 1276.

 It is undisputed that Stephens undertook the following activities when making departmental

 promotions:

        (1) reviewed applicants’ submitted materials;

        (2) reviewed applicants’ disciplinary records and the amount of time they spent with the fire

            department;

        (3) provided each applicant’s materials to the mayor;

        (4) made recommendations to the Mayor based on how well the candidates’ résumés

            corresponded to the position’s requirements and that candidate’s disciplinary record.6




 6
     Doc. 16-2 at 4, 5, 7

                      Q: As the head of the department there, did you have input into the
                      appointment?
                      A: I would actually look at the ones that put their application in. And what I
                      would do and stuff is look at their previous record and look at their experience
                      and their time in the company. And then I would say, well, according to these
                      right here, this is the most qualified individual. [. . .] Actually, all the names that’s
                      submitted in there, I would actually just leave everybody in there so that he
                      would have an equal opportunity to pick whoever he want [sic] to. And the only
                      thing I would say and stuff at this time, this is the one with the most qualification.
                      Q: So, he got to look at everybody?
                      A: He got to look at everybody.
                      Q: And you say here is the one that I think is the best?
                      A: I ain’t going to say here is the one that I think is the best. I’m going to say here
                      is the one that’s got the most qualification based on time, looking at his previous
                      history, looking at his experience. I’m going to let the paperwork be the one that
                      shows who exactly, you know, has the most qualification. [. . .] I mean, I never
                      put personal feelings into it.
                      [. . .]
                      A: On the experience part, let’s elaborate a little bit on that. And when I say on
                      the experience part, I’m looking at more or less the time that they’ve been within
                      a department.
                      Q: Okay . . . well, you’re talking about years?
                      A: Yes. I’m talking years. Because I’m not saying experience because of an [sic]
                      individual may have rode in a Battalion Chief. [sic] . . . So, I never used that


                                                                13
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 14 of 28                                      PageID #: 1145



 According to the record, Stephens could not remember a time where the Mayor did not follow

 his recommendation. (Doc. 16-2, supra note 5).7 However, nothing in the record indicates that

 the Mayor did not make the decisions of his own volition. In fact, the record shows that the

 Mayor had a chance to see every applicant’s information and form his own opinion. (Id.). While

 Plaintiff argues these facts warrant a finding of “cat’s paw” liability (i.e., because the Mayor was

 unable to determine whether a recommended candidate was the most qualified for the position,

 he relied on Stephens’ recommendations [all of which were consistent with his alleged scheme

 of racial replacement], essentially rubber-stamping those recommendations), the Court does not

 agree. The Court does not find any question of fact that the Mayor had a full opportunity to

 review Stephens’ recommendations.




                    because to me that showed bias and stuff. [. . .] So, I used actually the time that
                    they had in the department as a whole.
                    [. . .]
                    Q: And less disciplinary issues?
                    A: Yes.

 7
     See Doc. 16-2 at 5
                     Q: Would the mayor go with that recommendation since you were the one that’s
                     kind of there on ground level?
                     A: Yes.
                     Q: So, the mayor would go with your recommendation?
                     A: Normally he would, yes.
                     Q: Has there ever been a time where he didn't go with your recommendatoin?
                     A: . . . I can't clearly say because I'd probably have to have everybody's names
                     wrote down that's been there and promoted under my term.



                                                           14
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 15 of 28                                PageID #: 1146



                           ii. The City’s Charter8

         Selma’s City Charter grants the Mayor exclusive authority to make certain appointments.

 Nothing in the City Charter concerning the Fire Chief’s responsibilities state that he or she is

 authorized to make intra-departmental appointments. The City’s Charter, therefore, establishes

 that Stephens was not authorized to make promotions within the Fire Department. As for

 custom, Stephens only recommended certain candidates to the Mayor. While Plaintiff insists

 that this behavior was more insidious, and that Stephens played a larger role in the promotional

 decision-making chain, the fact is that the Mayor made (and was the only official authorized to

 make) the appointments at issue. Nothing in the record indicates the contrary. Thus, Plaintiff’s

 claims fail under this theory.

         D. Even assuming Plaintiff may state a Prima Facie Case of Discrimination under a
            “Cat’s Paw” theory, Defendant is entitled to Summary Judgment.

         Despite the foregoing, Plaintiff insists that he can move forward on his Equal Protection

 claims by pursuing them under a “cat’s paw theory” of liability. According to Plaintiff, Stephens’

 actions essentially represented government policy because his nomination of “Chief-level”

 candidates were “rubber-stamped” by the Mayor without any meaningful review. (Doc. 18 at

 17, 21 – 24).      In response, Selma reiterates that Plaintiff failed to satisfy the necessary

 prerequisites for carrying his claims (Doc. 19 at 6 – 10) and further argues that Plaintiff’s “cat’s

 paw theory” is inapplicable because the Eleventh Circuit does not recognize it as a viable theory

 of liability. (Doc. 19 at 5).


 8
   Neither party provided the City Charter to the Court. However, “when analyzing whether a delegation of final
 policymaking authority has occurred, the Court may examine both the city charter and the customs and practices of
 [the municipality] with regard to who exercised final authority over the city's employment policies.” Martinez v.
 Opa-Locka, 971 F.2d 708, 715 (11th Cir. 1992) (internal citations, parentheses, and quotations omitted).



                                                        15
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 16 of 28                                     PageID #: 1147



          Under such a theory of liability, the underpinning prejudices of a subordinate’s actions

 adopted by an unwitting superior officer can create municipal liability. About three months

 before the parties filed dispositive motions in this case, the Eleventh Circuit articulated that a

 party could proceed with such claims under this theory via an unpublished opinion:9


               The cat's paw theory is typically understood to create employer liability
               under either § 1981 or § 1983 when the employer relies on an
               improperly motivated recommendation by a subordinate and does not
               independently investigate the recommendation. Under this theory of
               liability, an employer found to have acted in a nondiscriminatory
               manner can still face liability for "rubber stamp[ing]" its employee's
               discriminatory recommendation. [. . .] ("A decision-maker may serve as
               the conduit of the subordinate's improper motive, for example, if he
               merely rubber-stamps the recommendation of a subordinate.").

 Griffin v. City of Jacksonville, 762 F. App'x 965, 972 (11th Cir. 2019) (internal citations omitted).10

 There, the Eleventh Circuit found the plaintiff’s action was not cognizable because he was not

 subjected to an adverse employment action. Griffin, 762 F. App'x 965, 972-73, (“. . . cat's paw

 liability is appropriate only when a person took some sort of action—for example, making a



 9
  “Unpublished opinions are not controlling authority and are persuasive only insofar as their legal analysis warrants.”
 Rogers v. Secretary, Department of Corrections, 855 F.3d 1274, 1278 n.1 (11th Cir. 2017) (internal quotes omitted).
 The Court finds the legal analysis in Griffin persuasive.
 10
    In Griffin, the court noted that the possibility of meaningful review prevented the cat’s paw theory from attaching
 to previous cases:

                    In Quinn, a former library director sued a county and a county administrator
                    under § 1983 for First Amendment retaliation. The county administrator had the
                    power to both recommend the library director's termination and terminate her.
                    And her termination was reviewable by the county's Career Services Council. This
                    Court held the county was not subject to municipal liability because the county
                    administrator's acts were reviewable by the Career Services Council, but the
                    county administrator could be individually liable for his recommendation and
                    termination of the library director under § 1983.

 Griffin v. City of Jacksonville, 762 F. App'x 965, 972 (11th Cir. 2019).



                                                             16
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 17 of 28                                     PageID #: 1148



 termination recommendation—that led to the adverse action against the plaintiff”). Here,

 however, Plaintiff’s allegations fit the necessary criteria.

          It is undisputed that Edwards, as an African American man, is a member of a protected

 class. Maddox-Jones v. Bd. of Regents of Univ. Sys., 448 F. App'x 17, 20 (11th Cir. 2011). It is

 further undisputed that Edwards applied for the following positions: (1) Battalion Chief in 2016;

 (2) Assistant Chief in 2017; and two Battalion Chief positions that became available in 2018. (Doc.

 1 at 3).11 Each job posting required the following qualifications: a bachelor’s degree with five

 years’ experience in the Fire Department, or, as a substitute for educational experience, requisite

 experience and rising leadership roles in the Fire Department. (Doc. 16-12 at 24; Doc. 16-4 at 16)

 (emphasis added). In this respect, Plaintiff met the minimum requirements for the departmental

 postings. It is further undisputed that Plaintiff was denied these positions and that at least two

 of these positions were filled with persons outside Plaintiff’s protected class.

          However, even assuming Plaintiff may state a prima facie claim for discrimination under

 a “cat’s paw theory,” Defendant is entitled to summary judgment because it has demonstrated

 legitimate, non-discriminatory reasons for refusing to promote or recommend Plaintiff for a

 “Chief-Level” position, and plaintiff has failed to provide sufficient evidence to demonstrate

 those reasons are pretextual.

          Selma’s proffered reasons for failing to recommend or promote Plaintiff to a “Chief-level”

 position include that applicants who received recommendations and promotions had been with


 11
    As noted in Defendant’s Motion for Summary Judgment, at the time Plaintiff applied for each “Chief-level”
 position, he was not a resident of Dallas County, Alabama. The record reflects that, at the times Plaintiff applied for
 each position, the City required all “Chief-level” appointed positions in the Selma Fire Department to be residents
 of Dallas County, Alabama. (Doc. 16-10 at 189; Doc. 16-14). Excluding this particular residency requirement for the
 time being, the Court shall assess whether Edwards has demonstrated a prima facie case for discrimination for the
 2016 and 2017 postings.


                                                          17
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 18 of 28                                      PageID #: 1149



 the Fire Department longer than Plaintiff and had fewer disciplinary infractions. (Doc. 16 at 3, 4).

 Selma has presented evidence that each candidate who received a “Chief-level”

 recommendation and promotion was with the Fire Department longer than Plaintiff and/or had

 fewer disciplinary infractions than Plaintiff.12 Seniority and disciplinary history are legitimate

 non-discriminatory reasons for Stephens’ recommendations for promotion.                               Hernandez v.

 MARTA, No. 1:08-CV-1852-TCB-CCH, 2010 U.S. Dist. LEXIS 149334, at *64 (N.D. Ga. July 21, 2010)

 (finding one year of senior level experience and fewer disciplinary actions as sufficient evidence

 of legitimate non-discriminatory reasons for promotions); Humphrey v. Kroger Co., Civil Action

 No. 1:07-CV-00310-JEC, 2008 U.S. Dist. LEXIS 131533, at *47 (N.D. Ga. July 3, 2008) (finding

 legitimate non-discriminatory reasons for demotion where plaintiff received, inter alia, negative

 performance memoranda and negative performance evaluations, a 3-day suspension without

 pay, and a final 30-day probationary period); Hanford v. GEO Grp., Inc., 345 F. App'x 399, 403 n.4

 (11th Cir. 2009) (finding appellant’s argument that he received disparate treatment when

 examining comparators faulty because, inter alia, appellant had at least three disciplinary actions

 while most other employees identified by him were first-offenders); Veasy v. Sheriff of Palm

 Beach Cty., 746 F. App'x 816, 819 (11th Cir. 2018) (finding “a long line of insubordination

 offenses” as a legitimate, non-discriminatory reason for an adverse employment action).

          In an attempt to show that Selma’s proffered non-discriminatory reasons for the

 challenged actions were merely pretextual, Plaintiff points the Court’s attention to Stephens’



 12
   Plaintiff’s disciplinary infractions comprise Doc. 16-4 at 16, 17, 22 – 25, 47 – 51, 55, 79, 80, 83, 84, 95, 106, 109,
 110, 113, 117, 118, 128, 129, and 156, 157. A complete record of Plaintiff’s disciplinary record from 2002 to 2011 is
 included in Doc. 16-4 at 162. The disciplinary records of the firefighters [Christopher Horton and Christopher
 Graham] who were promoted to the two positions at issue, Battalion Chief [2016] and Assistant Fire Chief [2017],
 are included in Doc. 16-8 and Doc. 16-10 at 38, 117, 127, 162, 176, 190, and 192, respectively.


                                                           18
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 19 of 28                                      PageID #: 1150



 alleged pattern of discriminatory recommendation procedures, i.e., recommending white

 candidates to “Chief-level” positions where the person leaving was white. (See generally, Doc.

 1). Plaintiff also points to inconsistencies in the promotional process generally (e.g., whether the

 Mayor actually reviewed former Chief Stephens’ recommendations and whether the Mayor was

 actually the best official to review those recommendations, etc.). (Doc. 18 at 23). Plaintiff also

 offers an affidavit that states, inter alia, “[f]ormer Chief Toney Stephens had a policy which he

 verbalized in my presence of promoting ‘white for white’ and ‘black for black’ when a vacancy

 arose.” (Doc. 18-1 at 1).13 These offerings are insufficient to show pretext.

          The pattern of promotions within the department under Stephens’ tenure is relevant to

 demonstrating pretext. Harrington, 276 F. App'x at 871-72 (“. . . pattern and practice may be

 relevant to a claim of pretext in a private individual's case of discrimination . . ."). However,

 where members of the same protected class as a plaintiff are promoted during the time period

 where a plaintiff was not promoted, the Court should treat such evidence as a strong indication

 that an aggrieved party’s non-promotion was not based on discrimination. Harrington, 276 F.

 App'x at 873 (11th Cir. 2007) (“the decision was not racially motivated because three other

 African-Americans servers were promoted to trainer around the time Hardin applied. This is




 13
    Plaintiff also insists that Stephens’ refusal to consider an applicant’s leadership experience outside the Fire
 Department shows pretext. (Doc. 18 at 24). This argument is unpersuasive because Plaintiff has failed to offer
 evidence that refusal to consider such qualifications was done in order to perpetuate racial discrimination. See
 Ogletree v. City of Auburn, 619 F. Supp. 2d 1152, 1169–70 (M.D. Ala. 2009) (“Plaintiffs do not get to pick and choose
 the City's criteria for awarding promotions, and to the extent that they ask this court to do so for the City, Plaintiffs
 essentially are asking for a federal court review of the City's personnel decisions. Plaintiffs must instead offer
 evidence that the City's decision . . . was for a racially discriminatory reason.”).




                                                           19
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 20 of 28                                       PageID #: 1151



 strong evidence that the decision not to promote Hardin was not the result of racial

 discrimination.”).

            As noted in Edwards Complaint, at least one other African American man was promoted

 to a “Chief-level” position when Plaintiff applied for “Chief-level” positions. (See Doc. 1 at 3). 14

 While this alone is not demonstrative of a lack of pretext, it certainly suggests that these

 recommendations were not motivated by racial animus.15 This leads the Court to its next set of

 issues: whether it must accept Plaintiff’s affidavit and whether Plaintiff is held to a higher

 standard because he, Stephens, and the Mayor of Selma, Darrio Melton, are members of the

 same protected class.

                                i. Plaintiff’s Affidavit

            Selma argues that the Court should disregard Plaintiff’s affidavit because it is a “sham,”

 relying on Van T. Junkins & Assocs., Inc. v, U.S. Indus., Inc., 736 F.2d 656 (11th Cir. 1984). Selma

 asserts Plaintiff cannot rely upon his affidavit because the record evidence shows Plaintiff’s


 14
      Doc. 16-1 at 3

                       Q: . . . Are you only suing because the white guy got the position?
                       A: You said only because? No. I’m suing because I wasn’t – I feel as though I
                       wasn’t given a fair and equal opportunity.
                       Q: And we’re going to get to it, but there’s two positions for battalion chief in
                       2016. One went to a white guy and one went to a black guy; is that correct?
                       A: That’s correct.
                       Q: I want to talk about the position that went to Murphy, the black guy.
                       A: Okay.
                       Q: You’re saying that you were more qualified than he was, correct?
                       A: That’s correct.
                       Q: But your complaint only mentions Horton, the white guy. Are you not suing
                       the City of Selma because Murphy got a position and you thought you were more
                       qualified than he was?
                       A: No. I feel I was more qualified than both.

 15
   This case differs slightly from Harrington, as only one other member of Plaintiff’s protected class was promoted
 during the time Plaintiff applied for promotions.



                                                             20
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 21 of 28                      PageID #: 1152



 affidavit contains unexplained, and thus impermissible, expanded testimony. Selma further

 argues that the record evidence (excluding Plaintiff’s affidavit) shows that Stephens only voiced

 his intent to maintain a diverse department through hiring and recruitment and his promotional

 recommendations were not based in discrimination or racial bias. (Doc. 19 at 9).

        After Van T. Junkins, the Eleventh Circuit provided some greater guidance on when a court

 may properly disregard an affidavit as a “sham.” In Lane v. Celotex Corp., 782 F.2d 1526, (11th

 Cir. 1986), that court reiterated that “a district court should not reject the content of an affidavit

 even if it is at odds with statements made in an earlier deposition” and only when “clear and

 unambiguous” answers are provided in prior testimony may a contradictory affidavit created

 thereafter be disregarded. Id. at 1529 – 30.          However, a plaintiff may not avoid summary

 judgment by disputing his own admissions. See, e.g., Calvo v. B&R Supermarket, Inc., 63 F. Supp.

 3d 1369, 1372 (S.D. Fla. 2014) (Bloom, J.) (disregarding plaintiff’s declaration where it

 contradicted her deposition testimony and “consist[ed] in large part of self-serving statement

 and opinions otherwise unsubstantiated by the record before the [court]”). Moreover, this

 Circuit’s case law requires the Court to find some inherent inconsistency between an affidavit

 and a deposition before disregarding the affidavit. Allen v. Bd. of Pub. Educ., 495 F.3d 1306, 1316

 (11th Cir. 2007).

        Plaintiff’s affidavit is sparse. Plaintiff’s deposition testimony regarding Stephens’ alleged

 discriminatory practices is equally brief. During his deposition, Plaintiff provided the following

 about his knowledge of those alleged practices:

            Q: Okay. You mentioned a statement that the positions were going to
            be replaced by the race that left the position I think is what you said; is
            that correct?
            A: Yes.


                                                  21
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 22 of 28                 PageID #: 1153



              Q: Who made that statement?
              A: Chief Stephens.
              Q: When was the statement made?
              A: I don’t recall the date, but we were standing outside – we was
              adjacent to Station 3 in the parking lot.
              Q: Do you remember when?
              A: I just stated I don’t know when.
              Q: Do you remember the year?
              A: 2016.
               [ . . .]
              Q: Do you remember the exact statement?
              A: The exact statement? No, I can’t remember the exact statement.
              Q: Can you give me the best you’ve got on it?
              A: I believe we’re going to keep the demographics the same was what
              I believe he said.


 (Doc. 16-1 at 3, 4). The questions and answers from Plaintiff’s deposition are clear and

 unambiguous.      When specifically asked about what Stephens said regarding his alleged

 discriminatory scheme, Edwards could not recall the exact content of that statement. Instead,

 he only remembered that Stephens allegedly said “demographics [would be kept] the same.”

 Edwards did not refer to which demographics, e.g., new hires, intermediate promotions, or

 “Chief level” promotions, would be kept the same. Now, in his affidavit, Plaintiff states that

 Stephens said explicitly that “white[s] [would be promoted] for whites” and “black[s] for

 black[s].”

        While Plaintiff might argue that because he previously testified that Stephens told him

 that demographics would to be kept the same, and that the statement encompassed

 demographics concerning promotions, thus leaving him some room to expand his testimony, this

 is not persuasive. Plaintiff unambiguously stated that he could not remember what Stephens

 said while they were in the parking lot adjacent to Station 3. Now however, without explanation,

 he testifies that he does remember what was said. This is not an expansion, but a change from


                                                22
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 23 of 28                                     PageID #: 1154



 an affirmative statement of no memory to a contradictory statement of a very specific memory

 without any justification. In short, Plaintiff, without equivocation, stated he could not remember

 what Stephens said regarding his alleged promotional scheme during his deposition, and now,

 without any justification, he provided the Court with a contradictory and expansive statement.

 This sort of inconsistency without explanation or justification is impermissible. Allen, 495 F.3d

 1306, 1316. Accordingly, in light of Plaintiff’s previous clear and unambiguous testimony and his

 contradictory statement put forward without any explanation or justification, the Court finds

 Plaintiff’s affidavit is a “sham.”16

                            ii. Plaintiff’s Burden

          Selma also argues that Plaintiff faces a greater burden at this stage in the proceedings

 because he, Stephens, and Mayor Melton are members of the same protected class. (Doc. 19 at

 6). Selma relies on Moore v. Ala. Dep’t of Corr., 137 Fed.App’x 235, 239 n. 4 (11th Cir. 2005) (“. .

 .Where decision-makers are also members of a protected class, the plaintiff faces a greater

 burden.”). Moore was also a discrimination case. There, the plaintiff alleged that he was

 demoted as a result of racial animus. Affirming the district court’s grant of summary judgment

 against Moore, that court noted that, “[w]here decision-makers are also members of a protected

 class, the plaintiff faces a greater burden.” Moore, 137 Fed.App’x. at 239 n. 4. In making its




 16
   While Plaintiff may argue that Celotex works in his favor, it does not. There, the Eleventh Circuit found statements
 made by a disinterested witness during his deposition were neither clear nor unambiguous. Further, that court
 found that the Plaintiff’s affidavit, which contained expanded testimony, was not a “sham” because his deposition
 testimony did not “foreclose” such expansion. In other words, his deposition testimony allowed for some wiggle
 room and his affidavit took advantage of that space. There is no such wiggle room here based on Plaintiff’s
 deposition testimony. The Court also notes that this is not a “character determination” – an issue properly resolved
 before the jury. See e.g., Jones v. City of Heflin, 207 F. Supp. 3d 1255, 1263 n. 8 (11th Cir. 2016). Rather, the issue
 here is whether Plaintiff’s unexplained and contradictory testimony should be considered a “sham.”



                                                          23
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 24 of 28                        PageID #: 1155



 determination, the Eleventh Circuit relied on its earlier decision in Elrod v. Sears, Roebuck & Co.,

 939 F.2d 1466 (11th Cir. 1991). In Elrod, that court, like the Moore court, upheld a district court’s

 grant of summary judgment against a plaintiff alleging discrimination, though on the basis of age.

 In affirming the district court’s decision, the court noted, “[plaintiff] faces a difficult burden here,

 because all of the primary players behind his termination . . . were well over age forty and within

 the class of persons protected by the ADEA. These three are more likely to be the victims of age

 discrimination than its perpetrators.” Elrod, 939 F.2d, at 1471. Plaintiff finds himself in a

 situation similar to those plaintiffs above. He is, as those parties were, members of the same

 protected class as those he alleged perpetrated a discriminatory scheme against him.

 Accordingly, Plaintiff faces a higher burden in this matter.

    III.      DEFENDANT IS DUE SUMMARY JUDGMENT ON PLAINTIFF’S DUE PROCESS CLAIM.

           In his final claim, Plaintiff asserts that his Fourteenth Amendment Due Process rights were

 violated as a result of an eight-shift suspension he received on April 12, 2018. (Doc. 1 at 4).

 Plaintiff alleges the following procedural Due Process rights: (1) he was not afforded a hearing to

 contest his suspension prior to its imposition; and (2) this suspension violated his right to

 uninterrupted employment and his property right to his lost wages. (Id.). Plaintiff also asserts

 that this suspension was “unjust.” (Id.).

           Selma correctly asserts that Plaintiff’s claim here should only be understood as a

 procedural due process issue because, “[a]n employee with a property right in her employment

 is entitled to certain procedures but not to any substantive rights under the Due Process Clause.”




                                                   24
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 25 of 28                                        PageID #: 1156



 (Doc. 16 at 21) (relying on McKinney v. Pate, 20 F.3d 1550 (11th Cir. 1994)).17 In its Brief, Selma

 argues that it is due summary judgment because Plaintiff received all the process he was due.18

 Specifically, Selma asserts that Plaintiff’s two suspensions (one for five days, the second for

 three), did not mandate a hearing because: (1) Plaintiff’s “property at issue here is a finite

 suspension of less than ten days” and therefore, “de minimis” (Id. at 23); and (2) because the

 Fire Department’s policies limit the availability of hearings to those more than five days for a

 singular offense, or ten in the aggerate of multiple offenses. (Id. at 23) (relying on Gibson v. City

 of Gadsden, Ala., 377 F. App’x 953, 956 (11th Cir. 2010)). Finally, Selma argues that Plaintiff’s Due

 Process claim must fail because Plaintiff has not alleged that the City’s policies or customs caused

 the deprivation of his federal rights and that Plaintiff has not shown that the City’s deliberate

 conduct was the moving force behind his alleged injury. (Id. at 24).

            Edwards agrees with several of Selma’s assertions and clarifies his stance on his due

 process claim. (Doc. 18 at 29). Edwards disagrees, however, with Selma’s assertion that he was

 not entitled to a hearing. Instead, Plaintiff argues that his two suspensions that were imposed

 without a hearing – allegedly arising from the same conduct – did not comport with “the

 requirements of due process.” (Id. at 30).19 In response, Selma effectively re-raises the

 arguments made in its Brief in Support, asserting that Plaintiff:




 17
   See also Dejarnett v. Willis, 976 F. Supp. 2d 1271, 1294 (M.D. Ala. 2013) (“. . . public employment is no longer
 subject to substantive due process protection.”).

 18
   Selma also argues that it is due summary judgment because Plaintiff failed to invoke the proper statutory provision
 necessary to advance this claim. (Doc. 16 at 21). This argument is nearly identical to that raised by Defendant
 concerning Plaintiff’s Equal Protection and failure to promote claims, though Selma cites no case law to support this
 proposition in either of its briefs.

 19
      Here, Plaintiff also relies on Dejarnett v. Willis, 976 F. Supp. 2d 1271, 1294 (M.D. Aa. 2013).


                                                              25
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 26 of 28                                PageID #: 1157



                  (1) alleged that former Chief Stephens failed to properly follow City
                      policy, not that Selma’s policy is responsible for Plaintiff’s
                      injuries;

                  (2) failed to challenge or identify a municipal policy of custom
                      causing the deprivation of his federal rights; and

                  (3) failed to show that the City’s “deliberate conduct” was the
                      “moving force” behind his alleged injury

 (Doc. 19 at 11).

         Procedural Due Process claims brought under 42 U.S.C. § 1983 are subject to limitations

 in the context of municipal liability. Hoefling v. City of Miami, 811 F.3d 1271, 1279 (11th Cir.

 2016).20 Municipal liability under § 1983 obtains only where "the municipality has officially

 sanctioned or ordered" the constitutional violation at issue. Id. A municipality may be liable for

 an official policy enacted by its legislative body, or where its policymakers have acquiesced in a

 longstanding standard operating procedure, or where an entity with "final policymaking

 authority" ratifies the unconstitutional decision of a subordinate. Id. (internal quotation marks

 omitted). Although a plaintiff need not identify a final policymaker at the pleading stage, a

 plaintiff must "allege a policy, practice, or custom of the [municipality] which caused" the

 constitutional violation. Oden, LLC v. City of Rome, 707 F. App'x 584, 586-87 (11th Cir. 2017).

 Municipalities are not subject to liability on a respondeat superior theory. Id. Municipalities can

 be held liable only if the unconstitutional action implements an official municipal policy or is

 pursuant to a governmental custom. Card v. Miami-Dade Cty., 147 F. Supp. 2d 1334, 1343 (S.D.

 Fla. 2001). Municipal liability may also be imposed when the absence of a policy establishing




 20
   Here, the Court assumes without finding that Plaintiff brought these claims under 42 U.S.C. § 1983. However, as
 Defendant correctly points out, such a designation is absent in Plaintiff’s pleading.


                                                        26
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 27 of 28                       PageID #: 1158



 appropriate procedures to ensure against violation of a person's constitutional rights results in a

 violation of those rights. Card v. Miami-Dade Cty., 147 F. Supp. 2d 1334, 1343 (S.D. Fla. 2001).

        Edwards has failed to allege, argue, or provide any support to the notion that Selma has

 an active or “passive” policy that allowed Stephens to “mete out” punishment in a way that

 violated Plaintiff’s Due Process rights. Instead, Plaintiff’s allegations include (and the record

 supports) that he was suspended by Stephens on two occasions based on a single instance of

 conduct that comprised two separate violations. (See Doc. 16-16). Plaintiff alleges in his

 Complaint and Brief in Opposition that “[he] was not allowed to have a hearing to contest the

 suspension” and that “the evidence discloses that this alleged policy violation was artfully

 manipulated to impose a suspension . . . of eight (8) days for a singular offense without providing

 a hearing for what was a singular offense.” (Doc. 1 at 4; Doc. 18 at 30). Absent entirely from

 Plaintiff’s allegations is anything related to a policy or custom Selma had in place. Rather, Plaintiff

 appears to want to hold Selma vicariously liable for Stephens’ actions. This, Plaintiff cannot do.

 Oden, LLC, 707 F. App'x 584, 586-87 (11th Cir. 2017). Accordingly, Plaintiff’s Due Process claim

 fails as a matter of law.

                                             CONCLUSION

        Plaintiff finds himself at the summary judgment stage of proceedings where there is

 sufficient evidence to show that those who allegedly discriminated against him did not act with

 any sort of racial animus. Further, Plaintiff has not provided significantly probative evidence that

 the proffered reasons for non-promotion were merely pretextual, and Plaintiff has not provided

 any evidence suggesting that Selma violated his Due Process rights when Stephens suspended




                                                   27
Case 2:18-cv-00293-JB-N Document 26 Filed 10/24/19 Page 28 of 28                                   PageID #: 1159



 him. Accordingly, the Court grants Defendant’s motion and finds that it is entitled to summary

 judgment on all claims.21

         DONE and ORDERED this 24th day of October, 2019.


                                                               /s/ JEFFREY U. BEAVERSTOCK
                                                               UNITED STATES DISTRICT JUDGE




 21
    This includes Plaintiff’s Equal Protection and § 1981 claims brought pursuant to § 1983. “The Eleventh Circuit has
 held that § 1983 may be used as a parallel remedy to Title VII for race discrimination which violates the Equal
 Protection clause of the Fourteenth Amendment. Thus, in a § 1983 intentional discrimination suit based on
 circumstantial evidence, the plaintiff has the burden of establishing a prima facie case by a preponderance of the
 evidence.” Dejarnett v. Willis, 976 F. Supp. 2d 1271, 1292 (M.D. Ala. 2013).



                                                         28
